DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 9. (Canceled).
Claim 10. (Canceled).
Claim 11. (Canceled).
Claim 12. (Canceled).
Claim 13. (Canceled).
Claim 14. (Canceled).
Claim 23. (Canceled).
Claim 24. (Canceled).
Claim 25. (Canceled).

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 4/22/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 and 23-25 directed to an invention non-elected without traverse.  Accordingly, claims 9-14 and 23-25 have been cancelled.
Allowable Subject Matter
Claims 1, 3-8, 15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Bateman et al. U.S. PGPUB No. 2004/0245452 discloses the claimed invention except that Bateman does not disclose the claimed arrangement of the electrodes such that the first ion channel is defined between a first surface and a second surface adjacent to the first surface, wherein the second surface comprises: a second plurality of electrodes comprising a first electrode and a second electrode spaced apart from the first electrode along a third direction lateral to the first direction, wherein the first plurality of electrodes are located between the first electrode and the second electrode and arranged along the first direction.
Garimella et al. U.S. PGPUB No. 2019/0369050 discloses an ion mobility separator comprising a first ion channel extending between a first end and a second end (“direction of ion travel (i.e., the z-direction)” [0116]), and configured to receive an ion packet 400, 402; a controller configured to apply a first voltage signal (“a transient DC voltage may be applied to the set of electrodes to form a square-like voltage profile across the set of electrodes” [0087]) and a second voltage signal (“The plurality of guard electrodes generate electric fields that constrain ion motion towards the guard electrodes when receiving a constant DC voltage from the DC voltage source” [0010]) to a first plurality of electrodes 725 and 630 adjacent to the first ion channel (the electrodes illustrated in figures 4A-4C). The first ion channel is defined between a first surface and a second surface adjacent to the first surface (the parallel surfaces illustrated in figures 4A-4C), wherein the second surface comprises: a second plurality of electrodes comprising a first electrode 110 and a second electrode 110 (figures 4A-4C illustrate at least two electrodes 110) spaced apart from the first electrode along a third direction lateral to the first direction (the Y-direction in figures 4A-4C). Since the claimed second voltage signal is applied to the guard electrodes 630/130, there is no disclosure of a controller configured to apply a first voltage signal and a second voltage signal to a first plurality of electrodes located between first and second electrodes in a direction lateral to a first direction extending from the first end to the second end of a second surface adjacent to a first surface and adjacent to the first ion channel, wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along the first direction, and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a system comprising: a first ion channel extending between a first end and a second end, and configured to receive an ion packet; a controller configured to apply a first voltage signal and a second voltage signal to a first plurality of electrodes located between first and second electrodes in a direction lateral to a first direction extending from the first end to the second end of a second surface adjacent to a first surface and adjacent to the first ion channel, wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along the first direction, and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end.

Regarding independent claim 15; claim 15 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 3-8 and 17-22; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881